Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 1 of 56               FILED
                                                                       2021 Jan-06 AM 10:29
                                                                       U.S. DISTRICT COURT
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 1 of 62            FILED
                                                                           N.D. OF ALABAMA
                                                                     2020 Oct-14 PM 04:30
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                      EXHIBIT 8 (Part 9)
          Deposition of Stephen Burns Dated
                       8/19/2020
              With Deposition Exhibits
        129 Con't, 130, 131, 132, 199 (redacted)
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 2 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 2 of 62




    Irradiated fuel. The report must include the following information, current through the

    end of the previous calendar year:

              *     *       *         *

    (viii) A licensee may use § 50. 75 decommissioning trust funds for spent fuel

    management and 1O CFR part 72 specific license ISFSI decommissioning expenses

    provided the following conditions are met:

    (A) The NRC has docketed the licensee's certifications required under§ 50.82(a)(1) of

    this part;

    (B) At least 90 days have passed since the NRC has received the licensee's PSDAR;

    and

    (C) The licensee continues to meet§ 50.82(a)(8)(i)(B) and (C) of this part.

    (9) All power reactor licensees that commenced operation must submit.an application for

    termination of license. The application for termination of license must be accompanied

    or preceded by a license termination plan to be submitted for NRC approval.

    *         *     *                 *

    (ii)***

    (F) An updated site-specific estimate of remaining decommissioning costs and

    identification of sources of funds for license termination, spent fuel management, and

    ISFSI decommissioning, as applicable;

    *         *     *       *         *

    (b) For non-power production or utilization facilities and fuel reprocessing plants-

              *     *       *         *

    (6) The facility licensed under this part is no longer a production or utilization facility once

    the following criteria are met:

    {i) The NRC removes the licensee's authority to operate the facility through a license
                                                  257
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 3 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 3 of 62




  amendment; and

  (ii} The licensee modifies the facility to be incapable of the production of special nuclear

  material, separation of the isotopes of plutonium, processing of irradiated materials

  containing special nuclear material, or making use of special nuclear material, without

  significant facility alterations necessary to restore the capability to produce special

  nuclear material, separate the isotopes of plutonium, process irradiated materials

  containing special nuclear material, or make use of special nuclear material.

  (7) For a facility licensed under this part that is no longer a production or utilization

  facility under paragraph (b}(6) of this section, the NRC maintains the authority to

  regulate the 10 CFR part 50 license with respect to the possession of special nuclear

  material, source material, and byproduct material under sections 53, 63, 81, and 161 of

  the Act, as applicable. Until the termination of the 10 CFR part 50 license under

  paragraph (b)(B} of this section, the regulations of this chapter applicable to a non-power

  production or utilization facility or fuel reprocessing plant continue to apply to the holder

  of the license unless the regulations explicitly state otherwise.
                                  ,.
  *       *       *       *



          18.     Revise § 50.109 to read as follows:



  § 50.109 Backfitting.

  (a) Backfilling for nuclear power reactor licensees prior to decommissioning.

  (1 )(i) Definition. Backfjtting is defined as the modification of or addition to systems,

  structures, components, or design of a facility; or the design approval or manufacturing

  license for a facility; or the procedures or organization required to design, construct or

  operate a facility; any of which may result from a new or amended provision in the
                                                258
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 4 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 4 of 62




     Commission's regulations or the imposition of a regulatory staff position interpreting the

    Commission's regulations that is either new or different from a previously applicable staff

    position after:

    (A) The date of issuance of the construction permit for the facility for facilities having

    construction permits issued after October 21, 1985;

    (B) Six (6) months before the date of docketing of the operating license application for

    the facility for facilities having construction permits issued before October 21, 1985;

    (C) The date of issuance of the operating license for the facility for facilities having

    operating licenses;

    (D) The date of issuance of the design approval under subpart E of part 52 of this

    chapter:

    (E) The date of issuance of a manufacturing license under subpart F of part 52 of this

    chapter;

    (F) The date of issuance of the first construction permit issued for a duplicate design

    under appendix N of this part; or

    (G) The date of issuance of a combined license under subpart C of part 52 of this

    chapter, provided that if the combined license references an early site permit, the

    provisions in § 52.39 of this chapter apply with respect to the site characteristics, design

    parameters, and terms and conditions specified in the early site permit. If the combined

    license references a standard design certification rule under subpart B of

    1O CFR part 52, the provisions in § 52.63 of this chapter apply with respect to the design

    matters resolved in the standard design certffication rule, provided however, that if any

    specific backfitting limitations are included in a referenced design certification rule, those

    limitations shall govern. If the combined license references a standard design approval

    under subpart E of 10 CFR part 52, the provisions in § 52.145 of this chapter apply with
                                              259
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 5 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 5 of 62




  respect to the design matters resolvec! in the standard design approval. If the combined

  license uses a reactor manufactured under a manufacturing license under subpart F of

  10 CFR part 52, the provisions of§ 52.171 of this chapter apply with respect to matters

  resolved in the manufacturing license proceeding.

  {ii) Proposed backfitting. Except as provided in paragraph (a)(1 ){iv) of this section, the

  Commission shall require a systematic and documented analysis pursuant to paragraph

  {a}(2) of this section for backfits which it seeks to impose.

  {iii) Backfit analysis. Except as provided in paragraph (a)(1 )(iv) of this section, the

  Gommission shall require the backfitting of a facility only when it determines, based on

  the analysis described in paragraph (a)(2) of this section, that there is a substantial

  increase in the overall protection of the public health and safety or the common defense

  and security to be derived from the backfit and that the direct and indirect costs of

  implementation for that facility are justified in view of this increased protection.

  (iv) Exceptions. The provisions of paragraphs (a){1 )(ii) and (iii) of this section are

  inapplicable and, therefore, backfit analysis is not required and the standards In

  paragraph {a)(1 )(iii) of this section do not apply where the Commission or staff, as

  approprii:3te, finds and declares, with appropriated documented evaluation for its finding,

  either:

  (A} That a modification is necessary to bring a facility into compliance with a license or

  the rules or orders of the Commission, or into conformance with written commitments by

  the licensee; or

  (B} That regulatory action is necessary to ensure that the facility provides adequate

  protection to the health and safety of the public and is in accord with the common

  defense and security; or


                                                260
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 6 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 6 of 62




     (C) That the regulatory action involves defining or redefining what level of protection to

    the public health and safety or common defense and security should be regarded as

    adequate.

    (v) Mandatory backfitting. The Commission shall always require the backfitting of a

    facility if it determines that such regulatory action is necessary to ensure that the facility

    provides adequate protection to the health and safety of the public and is in accord with

    the common defense and security.

    (vi) Documented evaluation. The documented evaluation required by paragraph

    (a)(1 )(iv) of this section shall include a statement of the objectives of and reasons for the

    modification and the basis for invoking the exception. If immediately effective regulatory

    action is required, then the documented evaluation may follow rather than precede the

    regulatory action. The documented evaluation required by paragraph (a)(1 )(iv)(A) of this

    section must include a consideration of the costs of imposing the modification.

    (vii) Implementation. If there are two or more ways to achieve compliance with a license

    or the rules or orders of the Commission. or with written licensee commitments, or there

    are two or more ways to reach a level of protection which is adequate, then ordinarily the

    applicant or licensee is free to choose the way which best suits its purposes. However,

    should it be necessary or appropriate for the Commission to prescribe a specific way to

    comply with its requirements or to achieve adequate protection, then cost may be a

    factor in selecting the way, provided that the objective of compliance or adequate

    protection is met.

    (2) Backfit analysis factors. In reaching the determination required by paragraph

    (a)(1 )(iii) of this section, the Commission will consider how the backfit should be

    scheduled in light of other ongoing regulatory activities at the facility and, in addition, will


                                                  261
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 7 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 7 of 62




  consider information available concerning any of the following factors as may be

  appropriate and any other information relevant and material to the proposed backfit;

  {i) Statement of the specific objectives that the proposed backfit is designed to achieve;

  (ii) General description of the activity that would be required by the licens.ee or applicant

  in order to complete the backfit;

  (iii) Potential change in the risk to the public from the accidental off-site release of

  radioactive material;

  (iv) Potential impact on radiological exposure of facility employees;

  (v) Installation and continuing costs associated with the backfit, including the cost of

  facility downtime or the cost of construction delay;

  (vi) The potential safety impact of change~ in plant or operational complexity, including

  the relationship to proposed and existing regulatory requirements;

  (vii) The estimated resource burden on the NRC associated with the proposed backfit

  and the availability of such resources;

  (viii) The potential impact of differences in facility type, design or age on the relevancy

  and practicality of tne proposed backfit;

  (ix) Whether the proposed backfit is interim or final and, if interim, the justification for

  imposing the proposed backfit on an interim basis.

  (3) Impact on licensing actions. No licensing action will be withheld during the pendency

  of backfit analyses required by the Commission's rules.

  (b) Backfitting for decommissioning nuclear power reactor licensees.

   (1) Definition. Backfitting is defined as the modification of or addition to systems,

   structures, or components still in operation during the decommissioning of the licensee's

   facility, or the design of the licensee's facility, or the procedures or organization required

   to decommission the facility, any of which may result from a new or amended provision
                                                262
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 8 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 8 of 62




    in the Commission rules or the imposition of a regulatory staff position interpreting the

    Commission rules that is either new or different from a previously applicable staff

    position, after the date of issuance of the operating license issued under this part or

    combined license issued under subpart C of part 52 of this chapter.

    (2) Proposed backfits. Except as provided in paragraph (b)(4) of this section, the

    Commission shall require a systematic and documented analysis pursuant to paragraph

    (b}{8) of this section for backfits that it seeks to impose.

    (3) Backfit analysis. Except as provided in paragraph (b)(4) of this section, the

    Commission shall require the backfitting of a facility only when it determines, based on

    the analysis described in paragraph {b)(S) of this section, that there is a substantial

    increase in the overall protection of the public health and safety or the common defense

    and security to be derived from the backfit and that the direct and indirect costs ·of

    implementation for that facility are justified in view of this increased protection.

    (4) Exceptions. The provisions of paragraphs (b)(2) and (3) of this section are

    inapplicable ar;id, therefore, backfit analysis is not required and the standards in

    paragraph (b )(3) of this section do not apply where the Commission or staff, as

    appropriate, finds and declares, with appropriated documented evaluation for its finding,

    either:

    {i) That a modification is necessary to bring a facility into compliance with a license or

   the rules or orders of the Commission, or into conformance with written commitments by

   the licensee;

    (ii) That regulatory action is necessary to ensure that the facility provides adequate

   protection to the health and safety of the public and is in accord with the common

   defense and security; or



                                                 263
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 9 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 9 of 62




  (iii) That the regulatory action involves defining or redefining what level of protection to

  the public health and safety or common defense and security should be regarded as

  adequate.

  (5) Mandatory backfitting. The Commission shall always require the backfrtting of a

  facility if it determines that such regulatory action is necessary to ensure that the facility

  provides adequate protection to the health and safety of the public and is in accord with

  the common defense and security.

  (6) Documented evaluation. The documented evaluation required by paragraph (b)(4) of

  this section shall include a statement of the objectives of and reasons for the

  modification and the basis for invoking the exception. If immediately effective regulatory

  action is required, then the documented evaluation may follow rather than precede the

  regulatory action. The documented evaluation required by paragraph (b)(4)(i) of this

  section must include a consideration of the costs of imposing the modification.

  (7) Implementation. If there are two or more ways to achieve compliance with a license

  or the rules or orders of the Commission, or with written licensee commitments, or there

  are two or more ways to reach a level of protection that is adequate, then ordinarily the

  licensee is free to choose the way that best suits its purposes. However, should it be

  necessary or appropriate for the Commission to prescribe a specific way to comply with

  its requirements or to achieve adequate protection, then cost may be a factor in

  selecting the way, provided that the objective of compliance or adequate protection is

  met.

  (8) Backlit analysis factors. In reaching the determination required by paragraph (b}(3)

   of this section, the Commission will consider how the backfit should be scheduled in light

   of other ongoing regulatory activities at the facility and, in addition, will consider


                                                 264
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 10 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 10 of 62




     information available concerning any of the following factors as may be appropriate and

     any other information relevant and material to the proposed backfit:

     (i) Statement of the specific objectives that the proposed backfit is designed to achieve;

     (ii) General description of the activity that would be required by the licensee in order to

     complete the backfit;

     (iii) Potential change in the risk to the public from the accidental off-site release of

     radioactive material;

     (iv) Potential impact on radiological exposure of facility employees;

     (v) Installation and continuing costs associated with the backfit, including the cost of

     decommissioning delay;

     (vi) The potential safety impact of changes in major decommissioning activities, including

     the relationship to proposed and existing regulatory requirements;

    (vii) The· estimated resource burden on the NRC associated with the proposed backfit

    and the availability of such resources;

    (viii) The potential impact of differences in facility type and the percentage of

    decommissioning completed on the relevancy and practicality of the proposed backfit;

    and

    (ix) Whether the proposed backfit is interim or final and, if interim, the justification for

    imposing the proposed backfit on an interim basis.

    (9) Impact on licensing actions. No licensing action will be withheld during the pendency

    of backfit analyses required by the Commission's rules.

    (c) Responsibility for implementation. The Executive Director for Operations shall be

    responsible for implementation of this section, and all analyses required by this section

    shall be approved by the Executive Director for Operations or his designee.


                                                  265
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 11 of 56

case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 11 of 62




          19.     Add § 50.200 to read as follows:



   § 50.200 Power reactor decommissioning emergency plans.

   (a) Post-shutdown emergency plans {PSEP). If the licensee elects in § 50.54(q)(7}(i} of

   this part to comply with this section, then the licensee's onsite emergency response

   plans must meet the planning standards of§ 50.47(b} of this part and the requirements

   in appendix E to this part. For a PSEP, emergency response organization {ERO}

   staffing required by§ 50.47{b)(2) of this part and appendix E to this part may be

   commensurate with a reduced spectrum of credible accidents for a permanently

   shutdown and defueled power reactor facility.

   {b) Permanently de fueled emerg_ency plans {PDEP}. If the licensee elects in

   § 50.54(q}{7){ii) of this part to comply with this section, then the licensee's onsite

   emergency response plans must meet the requirements in paragraph {c) of this section

   and the following planning standards:

   (1) Primary responsibilities for emergency response by the nuclear facility licensee and

   by State and local organizations have been assigned, the emergency responsibilities of

   the varfous supporting organizations have been specifically established, and each

   principal response organization has staff to respond and to augment its initial response

   on a continuous basis.

   (2) On-shift facility licensee responsibilities for emergency response are unambiguously

   defined, adequate staffing to provide initial facility accident response in key functional

   areas is maintained at all times, timely augmentation of response capabilities is available

   and the interfaces among various onsite response activities and offsite support and

   response activities are specified.

                                                266
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 12 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 12 of 62




     (3) Arrangements for requesting and effectively using assistance resources have been

     made, and other organizations capable of augmenting the planned response have been

     identified.

     (4) A standard emergency classification and action level scheme, the bases of which

     include facility system and effluent parameters, is in use by the nuclear facility licensee.

     (5) Procedures have been established for notification, by the licensee, of State and local

     response organizations and for notification of emergency personnel by all organizations;

     the content of initial and followup messages to response organizations has been

     established.

     (6) Provisions exist for prompt communications among principal re_sponse organizations

     to emergency personnel.

    (7) The principal points of contact with the news media for dissemination of information

    during an emergency are established in advance, and procedures for coordinated

    dissemination of information to the public are established.

    (8) Adequate emergency facilities and equipment to support the emergency response

    are provided and maintained.

    (9) Adequate methods, systems, and equipment for assessing and monitoring actual or

    potential consequences of a radiological emergency condition are in use.

    (10) A range of protective actions has been developed for emergency workers and the

    public.

    (11) Means for controlling radiological exposures in an emergency are established for

    emergency workers.

    (12) Arrangements are made for medical services for contaminated injured individuals.

    (13} General plans for recovery and reentry are developed.


                                                 267
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 13 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 13 of 62




   {14) Periodic exercises will be conducted to evaluate major portions of emergency

   response capabilities, periodic drills will be conducted to develop and maintain key skills,

   and deficiencies identified as a result of exercises or drills will be corrected.

   (15) Radiological emergency response training is provided to those who may be called

   on to assist in an emergency.

   (16) Responsibilities for plan development and review and for distribution of emergency

   plans are established, and planners are properly trained.

   (c) Content of emergency plans.

   (1) Emergency plans must contain, but not necessarily be limited to, information needed

   to demonstrate compliance with the elements set forth below, i.e., organization for

   coping with radiological emergencies, assessment actions, activation of emergency

   organization, notification procedures, emergency facilities and equipment, training,

   maintaining emergency preparedness, and recovery.

   (i) Organization.

   (A) The organization for coping with radiological emergencies must be described,

   including definition of authorities, responsibilities, and duties of individuals assigned to

   the licensee's emergency organization and the means for notification of such individuals

   in the event of an emergency. Specifically, the following must be included:

   (1) A description of the normal plant organization.

   (2) A description of the onsite ERO with a detailed discussion of:

   {i) Authorities, responsibilities, and duties of the individual(s) who will take charge during

   an emergency;

   (ii) Plant staff emergency assignments;




                                                 268
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 14 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 14 of 62




     (iii) Authorities, responsibilities, and duties ofan onsite emergency coordinator who shall

     be in charge of the exchange of information with offsite authorities responsible for

     coordinating and implementing offsite emergency measures.

     (3} Identification, by position and function to be performed, of persons within the licensee

     organization who will be responsible for making dose projections, and a description of

     how these projections will be made and the results transmitted to State and local

     authorities, NRC, and other appropriate governmental entities.

     ( 4} A description of the local offsite services to be provided in support of the licensee's

     emergency organization.

     (5} Identification of assistance expected from appropriate State, local, and Federal

     agencies with responsibilities for coping with emergencies, including an act directed

     toward a nuclear power plant or its personnel that includes the use of violent force to

     destroy equipment, take hostages, and/or intimidate the licensee lo achieve an end.

     This includes attack by air, land, or water using guns, explosives, projectiles, vehicles, or

     other devices used to deliver destructive force.

     (8} [Reserved]

     (ii) Assessment actions.

     (A) The means to be used for determining the magnitude of, and for continually

     assessing the impact of, the release of radioactive materials must be described,

     including emergency action levels that are to be used as criteria for determining the

     need for notification and participation of local and State agencies, the Commission. and

     other Federal agencies, and the emergency action levels that are to be used for

     determining when and what type of protective measures should be considered within the

     site boundary to protect health and safety. The emergency action levels must be based

     on in-plant conditions and instrumentation in addition to onsite monitoring. Emergency
                                                  269
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 15 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 15 of 62




   action levels must be reviewed with the State and local governmental authorities on an

   annual basis.

   (8) A licensee desiring to change its entire emergency action level scheme must submit

   an application for an amendment to its license and receive NRC approval before

   implementing the change. licensees must follow the change process in § 50.54(q) for

   all other emergency action level changes.

   (iii) Activation of emergency organization.

   (A) The entire spectrum of emergency conditions that involve the alerting or activating of

   progressively larger segments of the total emergency organization must be described.

   The communication steps to be taken to alert or activate emergency personnel under

   each class of emergency must be described. Emergency action levels, based not only

   on onsite radiation monitoring information but also on readings from a number of

   sensors that indicate a potential emergency for notification of offsite agencies, must be

   described. The existence, but not the details, of a message authentication scheme must

   be noted for such agencies. The emergency classes defined must include:

   ( 1) Notification of unusual events, and

   (2) Alert.

   {B} Licensees must establish and maintain the capability to assess, classify, and declare

   an emergency condition as soon as possible and within 60 minutes after the availability

   of indications to plant operators that an emergency action level has been exceeded and

   must promptly declare the emergency condition as soon as possible following

   identification of the appropriate emergency classification level. Licensees must not

   construe these criteria as a grace period to attempt to restore plant conditions to avoid

   declaring an emergency action due to an emergency action level that has been

   exceecfed. Licensees must not construe these criteria as preventing implementation of
                                                 270
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 16 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 16 of 62




     response actions deemed by the licensee to be necessary to protect public health and

     safety provided that any delay in declaration does not deny the St?te and local

     authorities the opportunity to implement measures necessary to protect the public health

     and safety.

     (iv) Notification procedures.

     (A) Administrative and physical means for notifying local, State, and Federal officials and

     agencies must be described. This description must include identification of the State

     and local government agencies.

     (B) A licensee must have the capability to notify responsible State and local

     governmental agencies as soon as possible and within 60 minutes after declaring an

     emergency.

     (v) Emergency facilities and equipment. Adequate provisions must be made and

    described for emergency facilities and equipment, including:

     (A) Equipment at the site for personnel monitoring;

    (B) Equipment for determining the magnitude of and for continuously assessing the

    impact of the release of radioactive materials to the environment;

    {C) Facilities and supplies at the site for decontamination of onsite individuals;

    (D) Facilities and medical supplies at the site for appropriate emergency first aid

    treatment;

    {E) Arrangements for medical service providers qualified to handle radiological

    emergencies onsite;

    (F) Arrangements for transportation of contaminated injured individuals from the site to

    specifically identified treatment facilities outside the site boundary;

    (G} Arrangements for treatment of individuals injured in support of licensed activities on

    the site at treatment facilities outside the site boundary;
                                                 271
           Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 17 of 56

           Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 17 of 62




              (H) A licensee facility from which effective direction can be given and effective control

              can be exercised during an emergency;

              {I) At least one onsite and one offsite communications system; each system must have a

              backup power source. All communication plans must have arrangements for

              emergencies, including titles and alternates for those in charge at both ends of the

              communication links and the primary and backup means of communication. Where

              consistent with the function of the governmental agency, these arrangements will

              include:

              ( 1) Provision for communications with contiguous State and local governments. Such

              communications must be tested monthly.

              (2) Provision for communications with Federal emergency response organizations. Such

              communications systems must be tested annually.

              (3) Provisions for communications by the licensee with NRC Headquarters and the

              appropriate NRG Regional Office Operations Center from the facility. Such

              communications must be tested monthly.

              (vi) Training.

              (A) The training program must provide for:

              (1) The training of employees and exercising, by periodic drills, of emergency plans to

              ensure that employees of the licensee are familiar with their specific emergency

              response duties, and

              (2) The participation in the training and drills by other persons whose assistance may be

              needed in the event of a radiological emergency. The plan must include a description of

              specialized initial training and periodic retraining programs to be provided to each of the

              following categories of emergency personnel:

              (1) Directors and/or coordinators of the plant emergency organization;
                                                           272
'-------
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 18 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 18 of 62




         (ii) Personnel responsible for accident assessment;

         (iit) Radiological monitoring teams;

         (iv) Fire control teams (fire brigades);

         (v) Repair and damage control teams;

         (vt) First aid and rescue teams;

     (vii) Medical support personnel; and

     (viii) Security personnel.

     (3) In addition, a radiological orientation training program must be made available to

     local services personnel, such as local emergency services and local law enforcement

     personnel.

     (8) The plan must describe provisions for the conduct of emergency preparedness

     exercises as follows: Exercises must test the adequacy of timing and content of

     implementing procedures and methods, test emergency equipment and communications

     networks, and ensure that emergency organization personnel are familiar with their

     duties. 1

     (1) Within two years of the N_RC's docketing of the licensee's certifications required

     under§ 50.82(a)(1) of this part or§ 52.11 O(a) of this chapter, each licensee must

     conduct an exercise of its onsite emergency plan.

     (2) Each licensee at each site must conduct a subsequent exercise of its onsite

     emergency plan every 2 years. In addition, the licensee must take actions necessary to

     ensure that adequate emergency response capabilities are maintained during the

     interval between biennial exercises by conducting drills, including at least one drill

     involving a combination of some of the principal functional areas of the licensee's onsite



     1   Use of site-specific simulators or computers is acceptable for any exercise.
                                                            273
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 19 of 56

Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 19 of 62




   emergency response capabilities. The principal functionarareas of emergency response

   include activities such as management and coordination of emergency response,

   accident assessment, event classification, notification of offsite authorities, assessment

   of the onsite impact of radiological releases, system repair, and mitigative action

   implementation. During these drills, activation of all of the licensee's emergency

   response facilities is not necessary, licensees have the opportunity to consider accident

   management strategies, supervised instruction is permitted, operating staff in all

   participating facilities have the opportunity to resolve problems (success paths) rather

   than have controllers intervene, and the drills may focus on the onsite exercise training

   objectives.

   (3) Licensees must enable any State or local government to participate in the licensee's

   drills and exercises when requested by such State or local government.

   (4) Remedial exercises will be required if the emergency plan is not satisfactorily tested

   during the biennial exercise, such that NRC cannot (1) find reasonable assurance that

   adequate protective measures can and will be taken in the event of a radiological

   emergency or (2) determine that the ERO has maintained key skills specific to

   emergency response.

   (5) All exercises, drills, and training that provide performance opportunities to develop,

   maintain, or demonstrate key skills must provide for formal critiques in order to identify

   weak or deficient areas that need correction. Any weaknesses or deficiencies that are

   identified in a critique of exercises, drills, or training must be corrected.

   ( 6) Licensees must use drill and exercise scenarios that provide reasonable assurance

   that anticipatory responses will not result from preconditioning of participants. Exercise

   and drill scenarios as appropriate must emphasize coordination among onsite and offsite

   response organizations.
                                                 274
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 20 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 20 of 62




     (vii) Maintaining emergency preparedness.

     (A) Provisions to be employed to ensure that the emergency plan, its implementing

     procedures, and emergency equipment and supplies are maintained up to date must be

     described.

     (8) [Reserved]

     (viii) Recovery.

     (A) Criteria to be used to determine when, following an accident, reentry of the facility

     would be appropriate must be described.

     (B} [Reserved]

     (2) [Reserved]



            20.         In appendix A to part 50, revise the last sentence of criterion 1 of section

     I. Overall Requirements to read as follows:



     Appendix A to Part 50--General Design Criteria for Nuclear Power Plants



     I. Overall Requirements

     Criterion 1-Quality standards and records. **"' Appropriate records of the design,

     fabrication, erection, and testing of structures, systems, and components important to

    safety shall be maintained by or under the control of the nuclear power unit licensee until

    the NRC dockets the certifications required under§ 50.82(a)(1) of this part or §

    52.110(a) of this chapter and the licensee concludes, using an NRG-approved change

    process, that these structures, systems, and components will not in the future serve any

    safety purpose regulated by the NRC.

    *                 .        "      *
                                                    275
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 21 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 21 of 62




          21.      Amend appendix E to part 50 by:

                   a. Removing paragraph 1.6;

                   b. In paragraph IV.4, remove the words "of the later of the date" and "or

   December 23, 2011,";

                   c. Add paragraph IV.8;

                   d. In paragraph IV.A.7, remove the words, "By June 23, 2014,

   identification" and add in their place the word, "Identification";

                   e. In paragraph IV.A.9, remove the words, "By December 24, 2012, for"

   and add in its place the word, "For";

                   f. In paragraph IV.B.1, remove the words, "By June 20, 2012, for" and

   add in their place the word, ~For'';

                   g. In paragraph IV.C.2, remove the words, "By June 20, 2012, nuclear"

   and add in their place the word, "Nuclear";

                   h. Remove paragraph IV.D.4;

                   i. In paragraph IV.E.8.c introductory text, remove the words, "By June 20,

   2012, for" and add in their place the word, "For'';

                   j. In paragraph IV.E.8.d, remove the last sentence:

                   k. In paragraph IV.F.2.d remove the words "and should fully participate in

   one hostile action exercise by December 31, 2015";

                   I. In paragraph IV.F.2.j, remove the 5th sentence;

                   m. Add paragraph IV.F.2.k;

                   n. In paragraph IV.I, remove the words, "By June 20, 2012, for" and add

   in their place the word, "For";

                   o.   In paragraph Vl.4.a, remove the words, "by October 28, 1991";
                                                276
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 22 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 22 of 62 ·




                          p. In paragraph Vl.4.d, remove the words "by February 13, 1993, or" and

     ", whichever comes later".

     The revisions and addition read as follows:



     Appendix E to Part 50 - Emergency Planning and Preparedness for Production

     and Utilization Facilities

     *      *        *          *
     IV.***

     8. A nuclear power reactor licensee is not subject to the requirements-of paragraphs 4,

     5, and 6 of this section once the NRC dockets the licensee's certifications required under

     § 50.82(a)(1) of this part or§ 52.110(a) of this chapter.

     .      *        *          ...    *

    2.-*

    k. For each nuclear reactor for which the NRG has docketed the certifications required

    under§ 50.82(a)(1) of this part or§ 52.11 O(a) of this chapter, the nuclear reactor's

    licensee must follow the biennial exercise requirements of either paragraph 2 of this

    section or§ 50.200(c) of this part.
    .       *       ...
                                "


    PART 51- ENVIRONMENTAL PROTECTION REGULATIONS FOR DOMESTIC

    LICENSING AND RELATED REGULATORY FUNCTIONS


            22.     The authority citation for part 51 continues to read as follows:


           Authority: Atomic Energy Act of 1954, secs. 161, 193 (42 U.S.C. 2201, 2243)
    Energy Reorganization Act of 1974, secs. 201,202 (42 U.S.C. 5841, 5842); National
    Environmental Policy Act of 1969 (42 U.S.C. 4332, 4334, 4335); Nuclear Waste Policy
                                                    277
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 23 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 23 of 62




   Act of 1982, sec. 144(f), 121, 135, 141, 148 (42 U.S.C. 10134(f), 10141, 10155, 10161,
   10168); 44 U.S.C. 3504 note.


   § 51.53 Postconstruction environmental reports. [Amended]

          23.      In § 51.53, remove the words "Each applicant for a license amendment

   authorizing decommissioning activities for a production or utilization facility either for

   unrestricted use or based on continuing use restrictions applicable to the site; and each

   applicant for a license amendment approving a license termination plan or

   decommissioning plan under § 50.82 of this chapter" and add in their place the words

   "Each applicant for a license amendment approving a license termination plan under

   § 50.82 of this chapter or§ 52.110 of this chapter or a decommissioning plan under

   § 50.82 of this chapter".




   § 51.95 Postconstruction environmental impact statements. [Amended]

           24.     In § 51.95, remove the words uof an operating or combined license

   authorizing decommissioning activities at a production or utilization facility covered by

   § 51.20," and add in their place the words "approving a license termination plan under

   § 50.82 of this chapter or§ 52.110 of this chapter or a decommissioning plan under

   § 50.82 of this chapter".



   PART 52-LICENSES, CERTIFICATIONS, AND APPROVALS FOR NUCLEAR

   POWER PLANTS



           25.     The authority citation for 10 CFR part 52 is revised to read as follows:



                                                278
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 24 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 24 of 62




                Authority: Atomic Energy Act of 1954, secs. 53, 63, 81, 103, 104, 147, 149,
        161,181,182,183,185, 186,189,223,234(42U.S.C.2073,2093,2113,2133,2134,
        2167,2169,2201,2231,2232,2233,2235,2236,2239, 2273, 2282):Energy
        Reorganization Act of 1974, secs. 201, 202, 206, 211 (42 U.S.C. 5841, 5842, 5846,
        5851 ); 44 U.S.C. 3504 note.


              26.        In § 52.0, revise paragraph (a) to read as follows:

     § 52.0 Scope; applicability of 10 CFR Chapter I provisions.

     (a) This part governs the issuance of early site permits, standard design certifications,

    combined licenses, standard design approvals, and manufacturing licenses for nuclear

    power facilities licensed under Section 103 of the Atomic Energy Act of 1954, as

    amended (68 Stat. 919), and Title II of the Energy Reorganization Act of 1974 (88 Stat.

     1242} through the termination of the associated 10 CFR part 52 licenses. This part also

    gives notice to all persons who knowingly provide to any holder of or applicant for an

    approval, certification, permit, or license, or to a contractor, subcontractor, or consultant

    of any of them, components, equipment, materials, or other goods or services that relate

    to the activities of a holder of or applicant for an approval, certification, permit, or license,

    subject to this part, that they may be individually subject to NRC enforcement action for

    violation of the provisions in 10 CFR 52.4.
    .         *      *         *       *


              27.    In§ 52.3, revise paragraph (b)(9) to read as follows:


    § 52.3 Written communications.

    *         *      *         *       *


    (b)***




                                                    279
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 25 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 25 of 62




   (9) Certification of permanent fuel removal. The licensee's certification of permanent

   fuel removal, under § 52.11 0(a)(1 ), must state the date of permanent cessation of

   operations, the date on which the fuel was removed from the reactor vessel, and the

   disposition of the fuel, and must be submitted to the NRC's Document Control Desk.

   This submission must be under oath or affirmation.

   *           *     *      *      .
               28.   In§ 52.63, revise paragraph (b)(2) to read as follows:



   § 52.63 Finality of standard design certifications.
                     ,.
   *           *            *      *

   (b)*        *     *

           .
   (2) Subject to § 50.59 of this chapter, a licensee who references a design certification

   rule may make departures from the design of the nuclear power facility, without prior

   Commission approval, unless the proposed departure involves a change to the design

   as described in the rule certifying the design.

   (i) The licensee shall maintain records of all departures from the design of the facility and

   these records must be maintained and available for audit until the date of termination of

   the license.

   (ii) Licensees for which the NRC has docketed the certifications required under§

   52.11 0(a) of this paft are not required to retain records of departures from the design of

   the facility associated with structures. systems, and components that have been

   permanently removed from service using an NRG-approved change process.

   *****


                                                 280
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 26 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 26 of 62




     § 52.109 [Amended]

             29.         In§ 52.109, remove the words "to authorize ownership and possession of

     the production or utilization facility,".



             30.      In§ 52.110, revise paragraphs (b}, (d}, (f)(2), (h)(1)(i}, and (h}(2), add

     paragraphs (h)(5) through (8), and revise paragraph (i) introductory text and paragraph

     (i)(2)(vi) to read as follows:


     § 52.110 Termination of license.

     *       *       *         *      *

     (b)(1) Upon the NRC's docketing of the licensee's certifications required under

     paragraph {a) of this section, or when a final legally effective order to permanently cease

    operations has come into effect, the 10 CFR part 52 license no longer authorizes

    operation of the reactor or emplacement or retention of fuel into the reactor vessel.

     (2) The facility licensed under this part is no longer a utilization facility once the licensee

    meets the criteria of paragraph (b)(1) of this section and modifies the facility to be

    incapable of making use of special nuclear material without significant facility alterations

    necessary to restore the capability to make use of special nuclear material. The NRG

    maintains the authority to regulate the 10 CFR part 52 license with respect to the

    possession of special nuclear material, source material, and byproduct material under

    sections 53, 63, 81, and 161 of the Act, as applicable. Until the termination of the 10

    CFR part 52 license under paragraph (k) of this section, the regulations of this chapter

    applicable to a utilization facility continue to apply to the holder of the license unless the

    regulations explicitly state otherwise.
            ,.       *        *       *

                                                  281
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 27 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 27 of 62




   (d)(1) Prior to or within 2 years following permanent cessation of operations, the licensee

   shall submit a post-shutdown decommissioning activities report (PSDAR) to the NRC,

   and a copy to the affected State(s). The PSDAR must include a description of the

   planned decommissioning activities along with a schedule for their accomplishment, a

   discussion that provides whether the environmental impacts associated with site-specific

   decommissioning activities will be bounded by appropriate federally issued

   environmental review documents, and a site-specific decommissioning cost estimate.

   {2) The NRG shall notice in the Federal Register the receipt of the PSDAR and the

   availability for public comment of the PSDAR and the Irradiated Fuel Management Plan

   required by§ 50.54(bb) of this chapter. The NRG shall also schedule a public meeting

   in the vicinity of the licensee's facility upon receipt of the PSDAR. The NRG shall

   include a notice in a forum, such as local newspapers, that is readily accessible to

   individuals in the vicinity of the site, and in the Federal Register notice required by this

   paragraph {d)(2), announcing the date, time and location of the meeting, along with a

   brief description of the purpose of the meeting.

   *         *    *       *       *

   (f)***

   (2) Result in significant environmental impacts not bounded by appropriate federally

   issued environmental review documents; or

   *         *    *       .       +



   (ht-*

   (1 )***

   (i) The withdrawals are for expenses for activities consistent with the definition of

   decommissioning in § 52.1 of this part;

   *         *     *       *       *
                                                282
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 28 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 28 of 62




     (2) Initially, 3 percent of the generic amount specified In § 50.75(b) and (c) of this

     chapter may be used for decommissioning planning. For licensees that have submitted

     the certifications required under paragraph (a} of this section and commencing 90 days

     after the NRC has received the PSDAR, an additional 20 percent may be used. A site-

     specific decommissioning cost estimate must be submitted to the NRC before the

     licensee may use any funding in excess of these amounts .


     •       ...    •       *       *


     (5) After submitting its site-specific decommissioning cost estimate required by

     paragraph (d}(1) of this section, and until the licensee has completed its final radiation

     survey and demonstrated that residual radioactivity has been reduced to a level that

     permits termination of its license, the licensee must annually submit to the NRC, by

     March 31, a financial assurance status report. The report may combine the reporting

     requirements of§ 72.30 of this chapter and § 52.11 0(h)(7} of this part. The report must

     include the following information, current through the end of the previous calendar year:

     (i) The amount spent on decommissioning, both cumulative and over the previous

     calendar year, the remaining balance of any decommissioning funds, and the amount

     provided by other financial assurance methods being relied upon;

     (ii) An estimate of the costs to complete decommissioning, reflecting any difference

     between actual and estimated costs for work performed during the year, and the

     decommissioning criteria upon which the estimate is based;

     (iii) Any modifications occurring to a licensee's current method of providing financial

     assurance since the last submitted report; and

     (iv) Any material changes to trust agreements or financial assurance contracts.



                                                 283
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 29 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 29 of 62




   (6) If the sum of the balance of any remaining decommissioning funds, plus earnings on

   such funds calculated at not greater than a 2 percent real rate of return, together with the

   amount provided by other financial assurance methods being relied upon, does not

   cover the estimated cost to complete the decommissioning, the financial assurance

   status report must include additional financial assurance to cover the estimated cost of

   completion.

   (7) After submitting its site-specific decommissioning cost estimate required by

   paragraph (d)(1) of this section, if spent fuel is on site, the licensee must annually submit

   to the NRC, by March 31, a report on the status of its funding for managing irradiated

   fuel. The report must include the following information, current through the end of the

   previous calendar year:

   (i) The amount of funds accumulated to cover the cost of managing the irradiated fuel;

   (ii) The projected cost of managing irradiated fuel until title to the fuel and possession of

   the fuel is transferred to the Secretary of Energy; and

   (iii) If the funds accumulated do not cover the projected cost, a plan to obtain additional

   funds to cover the cost.

   (8) A licensee may use 10 CFR 50. 75 decommissioning trust funds for spent fuel

   management and 10 CFR part 72 specific license ISFSI decommissioning expenses

   provided the following conditions are met:

   (i) The NRC has docketed the licensee's certifications required under § 52.11 0(a) of this

   part;

   (ii} At least 90 days have passed since the NRG has received the licensee's PSDAR;

   and

   (iii} The licensee continues to meet§ 52.110(h)(1 )(ii) and (iii) of this part.


                                                 284
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 30 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 30 of 62




         (i) All power reactor licensees that commenced operation must submit an application for

         termination of license. The application for termination of license must be accompanied

     or preceded by a license termination plan to be submitted for NRC approval.

     (2)*       *      *

     (vi) An updated site-specific estimate of remaining decommissioning costs and

     Identification of sources of funds for license termination, spent fuel management, and

     ISFSI decommissioning, as applicable;
     .          *             *       *




     PART 72 - LICENSING REQUIREMENTS FOR THE INDEPENDENT STORAGE OF

     SPENT NUCLEAR FUEL, HIGH-LEVEL RADIOACTIVE WASTE, AND REACTOR-

     RELATED GREATER THAN CLASS C WASTE



               31.     The authority citation for 10 CFR part 72 continues to read as follows:


             Authority: Atomic Energy Act of 1954, secs. 51, 53, 57, 62, 63, 65, 69, 81, 161.
     182,183,184,186,187,189, 223,234,274(42U.S.C.2071,2073,2077,2092,2093,
     2095,2099,2111,2201,2210e,2232,2233,2234,2236,2237,2238,2273,2282,
     2021 ); Energy Reorganization Act of 1974, secs. 201, 202, 206, 211 (42 U.S.C. 5841,
     5842, 5846, 5851 ); National Environmental Policy Act of 1969 (42 U.S.C. 4332); Nuclear
     Waste Policy Act of 1982, secs. 117(a), 132,133,134, 135,137,141, 145(9), 148,
     218(a) (42 U.S.C. 10137(a), 10152, 10153, 10154, 10155, 10157, 10161, 10165(9),
     10168, 10198(a)); 44 U.S.C. 3504 note.


               32.     In§ 72.13, add paragraph (e) to read as follows:



     § 72.13 Applicability.

                            *      ,.
     *      *        *
     (e) The following sections apply to activities associated with a general license, where the

     licensee has elected to provide for physical protection of the spent fuel in accordance
                                                285
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 31 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 31 of 62




   with§ 72.212(b)(9)(vii)(A): § 72;1; § 72.2(a)(1), (b), (c), and (e); §§ 72.3 through

   72.6(c)(1); §§ 72.7 through§ 72.13(a) and (e); § 72.30(b), (c), (d), (e), and (f); § 72.32(c)

   and (d); § 72.44(b) and {f); § 72.48; § 72.50{a); § 72.52(a), (b), (d), and (e); § 72.60;

   § 72.62; §§ 72. 72 through 72.B0(f); §§ 72.82 through 72.86; §§ 72.104 through 72.106;

   §§ 72.122 through 72.126; §§ 72.140 through 72.176; §§ 72.180 through 72.186;

   § 72.190; § 72.194; §§ 72.21 O through 72.220; and § 72.240(a).



           33.     In§ 72.30, revise paragraph (b) and {c) introductory text to read as

   follows:

   § 72.30 Financial assurance and recordkeeping for decommissioning.

   *       *     *        *      *
   (b)(1) Each applicant for a specific license under this part must submit, as part of its

   application, a decommissioning funding plan for NRC review and approval.

   (2) Each holder of a general license under this part must submit, prior to the initial

   storage of spent fuel under§ 72.212(a)(3) of this part, a decommissioning funding plan

   for NRC review and approval.

   (3) The decommissioning funding plans required by paragraphs (b)(1) and (2) of this

   section must contain:

   (i) Information on how reasonable assurance will be provided that funds will be available

   to decommission the ISFSI or MRS.

   (ii) A detailed cost estimate for decommissioning, in an amount reflecting:

   {A) The cost of an independent contractor to perform all decommissioning activities;

   (8) An adequate contingency factor; and

   (C) The cost of meeting the § 20.1402 of this chapter criteria for unrestricted use,

   provided that, if the applicant or licensee can demonstrate its ability to meet the

                                                286
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 32 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 32 of 62




     provisions of § 20.1403 of this chapter, the cost estimate may be based on meeting the

     § 20.1403 criteria.

     (iii) Identification of and justification for using the key assumptions contained in the

     decommissioning cost estimate.

     (iv) A description of the method of assuring funds for decommissioning from paragraph

     (e) of this section, including means for adjusting cost estimates and associated funding

     levels periodically over the life of the facility.

     (v) The volume of onsite subsurface material containing residual radioactivity that will

     require remediation to meet the criteria for license termination.

     (vi) A certification that financial assurance for decommissioning has been provided in the

     amount of the cost estimate for decommissioning.

     (c) At the time of license renewal arid at intervals not to exceed 3 years, the

     decommissioning funding plan must be resubmitted with adjustments as necessary to

     account for changes in costs and the extent of contamination. The decommissioning

     funding plan must update the information submitted with the original or prior plan and

     must specifically consider the effect of the following events on decommissioning costs:
     .       *       *        *       *



            34.      In § 72.32, revise paragraph (a) introductory text and paragraph (c) to

     read as follows:



     § 72.32 Emergency Plans.
     .      *        *       *        *

     (a) Each application for an ISFSI that is licensed under this part which is not located on

    the site or within the exclusion area. as defined in 10 CFR part 100, of a nuclear power
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 33 of 56
case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 33 of 62




   reactor licensed under parts 50 or 52 of this chapter must be accompanied by an

   Emergency Plan that includes the following information:

           *      *       *        *

   (c) For an ISFSI that is located on the site or within the el;Cclusion area, as defined in

   10 CFR part 100, of a nuclear power reactor licensed under parts 50 or 52 of this

   chapter, the emergency plan required by 10 CFR 50.47 shall be deemed to satisfy the

   requirements of this section.



           35.     In§ 72.72, revise paragraph (d) to read as follows:



   § 72.72 Material balance, inventory, and records requirements for stored materials.

   *       *      *       *        .
   (d}{1) Except as provided in paragraph (d}(2) of this section, records of spent fuel, high-

   level radioactive waste, and reactor-related GTCC waste containing special nuclear

   material meeting the requirements in paragraph (a) of this section must be kept in

   duplicate. The duplicate set of records must be kept at a separate location sufficiently

   remote from the original records that a single event would not destroy both sets of

   records.

   (2) A single copy of the records described in paragraph {d}(1) of this section may be

   maintained in a single storage facility provided the facility meets the requirements of an

   NRG-approved quality assurance program for the storage of records.

   (3) Records of spent fuel or reactor-related GTCC waste containing special nuclear

   material transferred out of an ISFSI or records of spent fuel, high-level radioactive waste,

   or reactor-related GTCC waste containing special nuclear material transferred out of an

    MRS must be preserved for a period of five years after the date of transfer.
                                                 288
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 34 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 34 of 62




              36.    In§ 72.212, add paragraph {b}(9)(vii} to read as follows:



     § 72.212 Conditions of general license issued under§ 72.210.

     {b}***

     (9)***

     (vii}(A} Upon NRC docketing of the certifications required under§ 50.82(a}(1} of this

     chapter or§ 52.110(a} of this chapter, and when all spent fuel has been placed in dry

     ·cask storage at the facility, the licensee may, as an alternative to the requirements of

     § 72.212(b}(9)(i} through (vi} of this part, provide for physical protection of the spent fuel

     under subpart H of this part and § 73.51 of this chapter.

     (B} A licensee who elects to provide physical protection under subpart H of this part and

     § 73.51 of this chapter will submit their physical security plan to the NRC under

     § 50.54(p} of this chapter.

     *        *     *       *       *



              37.    Revise § 72.218 to read as follows:


     § 72.218 Termination of licenses.

    (a} Upon removal of the spent fuel stored under this general license from the reactor

    site, the licensee must decommission the ISFSI consistent with requirements in § 50.82

    of this chapter or § 52.11 O of this chapter, as applicable.

    (b} The general license under this part is terminated upon termination of the

    1O CFR part 50 or 10 CFR part 52 license under§ 50.82(a}(11) of this chapter or§

    52.11 O(k} of this chapter, respectively.


                                                  289
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 35 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 35 of 62




   PART 73 - PHYSiCAL PROTECTION OF PLANTS AND MATERIALS


          38.      The authority citation for 10 CFR part 73 continues to read as follows:


           Authority: Atomic Energy Act of 1954, secs. 53, 147, 149, 161, 1700, 170E,
   170H, 170!, 223,229,234, 1701 (42 u.s.c. 2073, 2167, 2169, 2201. 221·od, 221oe,
   221 Oh, 221 0i, 2273, 2278a, 2282, 2297f}; Energy Reorganization Act of 1974, secs. 201,
   202 (42 U.S.C. 5841, 5842); Nuclear Waste Policy Act of 1982, secs. 135, 141 (42
   U.S.C. 10155, 10161); 44 U.S.C. 3504 note.
         Section 73.37(b)(2) also issued under sec. 301, Pub. L. 96-295, 94 Stat. 789 (42
   U.S.C. 5841 note).



          39.      In § 73.51, revise paragraphs (a) introductory text, (a)(1) introductory text,

   and (a)(2) and add paragraph (a)(3) to read as follows:


   § 73.51 Requirements for the physical protection of stored spent nuclear fuel and

   high-level radioactive waste.


   (a) Applicability. Notwithstanding the provisions of§ 73.20, § 73.50, or§ 73.67 of this

   part, the physical protection requirements of this section apply to each licensee that

   stores spent nuclear fuel and high-level radioactive waste:

   (1) Under a specific license issued pursuant to part 72 of this chapter:

   *              *       •       *
   (2) At a geologic repository operations area (GROA) licensed pursuant to part 60 or 63

   of this chapter; or

   (3) Under a general license issued pursuant to part 72 of this chapter and upon the

   NRC's docketing of the certifications required under§ 50.82(a)(1) of this chapter or§

   52.110(a) of this chapter, when all spent fuel has been placed in dry cask storage at the

   facility, and notification has been made to the NRC under the provisions of§

   72.212(b )(9)(vii) of this chapter.

                                                290
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 36 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 36 of 62




     *        *      *          •

              40.        In§ 73.54, remove the introductory text, revise the introductory text of

     paragraphs (a), (b), and (c), and add paragraphs (i) and 0) to read as follows:



     § 73.54 Protection of digital computer and communication systems and networks.


     {a) Each holder of an operating license for a nuclear power reactor under part 50 of this

     chapter and each holder of a combined license under part 52 of this chapter for which

     the Commission has made the finding under § 52.103(g) of this chapter shall provide

     high assurance that its digital computer and communication systems and networks are

     adequately protected against cyber attacks, up to and including the design basis threat

     as described in § 73.1 of this part.


             .      ,.
                               *
                                       ,.

     (b) To accomplish the objectives in paragraph (a) of this section, the licensee shall:

             *      *      *       *
     (c) The licensee's cyber security program must be designed to:

             .,     •               •
     *                     *
     (i) The requirements of this section no longer apply once the following criteria are

     satisfied:

     (1) The NRC has docketed the licensee's certifications required under§ 50.82(a)(1) of

     this chapter or § 52.110(a) of this chapter; and

     (2) At least 1O months (for a boiling water reactor) or at least 16 months (for a

     pressurized water reactor) have elapsed since the date of permanent cessation of




                                                    291
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 37 of 56
case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 37 of 62




   operations, or an NRG-approved alternative spent fuel decay period, submitted under

   § 50.54(q)(7)(ii){A) and {B) of this chapter, has elapsed.

   0) Removal of cyber security license condition. The cyber security plan license

   condition, which requires the licensee to fully implement and maintain in effect all

   provisions of the Commission-approved cyber security plan including changes made

   pursuant to the authority of§ 50.90 of this chapter and§ 50.54(p) of this chapter, is

   removed from the license once the conditions in paragraph {i) of this section are

   satisfied.



               41.   In§ 73.55:

                     a. Revise paragraph {b)(3) introductory text;

                     b. Add paragraphs (b){9)(ii)(B)(1) and (2);

                     c. Revise paragraphs (c)(6), (e)(9)(v)(A), (j)(4)(ii), and {p)(1 ){i) and {ii).

   The revisions and additions read as follows:



   § 73.55 Requirements for physical protection of licensed activities in nuclear

   power reactors against radiological sabotage.
                             •
   "           *                     *

   (b )..,..

   (3) The physical protection program must be designed to prevent significant core

   damage until the NRC has docketed the certifications required under§ 50.82{a)(1) of

   this chapter or§ 52.110(a) of this chapter. The physical protection program must also

   be designed to prevent spent fuel sabotage. Specifically, the program must:

   *           *     .       *

   (9)°"
                                                    292
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 38 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 38 of 62




     {ii)***

     {B)***

     ( 1) Licensees who are implementing 10 CFR part 26, regardless of whether they are

     required to do so, are in compliance with paragraph {b){9)(ii){B) of this section.

     (2) Licensees, upon the NRC's docketing of their certifications required under

     § 50.82(a)(1) of this chapter or§ 52.11 0{a) of this chapter, will be in compliance with

     paragraph {b)(9){ii)(B) of this section by implementing the following:

     (1) A fitness for duty program in which individuals who maintain unescorted access

     authorization and have unescorted access to a vital area, individuals who perform the

     duties under§ 26.4{a)(5) of this chapter, and individuals who perform duties under §

     26.4(g) of this chapter, are subject to the requirements in 10 CFR part 26 except for

     subparts I and K; and

     (ii) A fitness for duty program in which those individuals who are not included in

     paragraph (b)(9)(ii)(B)(2)(1) of this section, maintain unescorted access authorization,

     and have unescorted access to the protected area are subject to the requirements of

     §§ 26.31 (c)(1) and (2) and 26.33 of this chapter.

     *         *    *        *     *

     (c)***

     (6) Cyber Security Plan. The licensee shall establish, maintain, and implement a Cyber

     Security Plan in accordance with the requirements of § 73.54 of this part. The licensee

     no longer needs to maintain and implement its Cyber Security Plan once the criteria in §

    73.54(i) of this part have been satisfied.

    *          *    *        *     *

    (e)***

    (9)***
                                                 293
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 39 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 39 of 62




   (v)*...

   (A) The reactor control room, unless the licensee has submitted and the NRC has

   docketed the certifications required under § 50.82(a)(1) of this chapter or § 52.11 O(a) of

   this chapter, and the licensee has documented that all vital equipment has been

   removed from the control room and the control room does not serve as the vital area

   boundary for other vital areas;

                  *         *     *

   O)"*

   (4)***

   (ii) A system for communication with the control room, or, if the NRC has docketed the

   certifications required under § 50.82(a)(1) of this chapter or § 52.11 O(a) of this chapter, a

   system for communication with the certified fuel handler or the senior on-shift licensee

   representative responsible for overall safety and security of the permanently shutdown

   and defueled facility.

   ft
             *

   (p)***

   (1 )***

   (i) In accordance with § 50.54(x) and (y) of this chapter, the licensee may suspend any

   security measures under this section in an emergency when this action is immediately

   needed to protect the public health and safety and no action consistent with license

   conditions and technical specifications that can provide adequate or equivalent

   protection is immediately apparent. This suspension of security measures must be

   approved as a minimum by a licensed senior operator, or, if the certifications required

   under§ 50.82(a)(1) of this chapter or§ 52.11 O(a) of this chapter have been docketed by



                                                294
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 40 of 56
 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 40 of 62




     the NRC, by either a licensed senior operator or a certified fuel handler, before taking

     this action.

     (ii) During severe weather when the suspension of affected security measures is

     immediately needed to protect the personal health and safety of security force personnel

     and no other immediately apparent action consistent with the license conditions and

     technical specifications can provide adequate or equivalent protection. This suspension

    · of security measures must be approved, as a minimum, by a licensed senior operator,

     or, if the certifications required under§ 50.82{a){1) of this chapter or§ 52.11 O(a) of this

     chapter have been docketed by the NRC, by either a licensed senior operator or a

     certified fuel handler, with input from the security supervisor or manager, before taking

     this action.
     ,.      *      .       ,.      *



     PART 140- FINANCIAL PROTECTION REQUIREMENTS AND INDEMNITY

     AGREEMENTS



             42.    The authority citation for 10 CFR part 140 continues to read as follows:


            Authority: Atomic Energy Act of 1954, secs. 161,170,223,234 {42 U.S.C.
     2201, 2210, 2273, 2282); Energy Reorganization Act of 1974, secs. 201, 202 (42 U.S.C.
     5841, 5842); 44 U.S.C. 3504 note.


            43.     In § 140.11, add paragraph (a){S), redesignate paragraph (b) as

     paragraph (c), revise newly redesignated paragraph (c), and add new paragraph (b) to

     read as follows:


     § 140.11 Amounts of financial protection for certain reactors.

                                                 295
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 41 of 56
Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 41 of 62




   (5) In the amount of at least $100,000,000, for each nuclear reactor:

   (i) For which the NRC has docketed the certifications required under§ 50.82(a)(1) of this

   chapter or§ 52.11 0(a) of this chapter, and

   (ii) For which at least 10 months (for a boiling water reactor) or 16 months (for a

   pressurized water reactor) have elapsed since the date of permanent cessation of

   operations, or for which an NRG-approved alternative to the 10 or 16 month spent fuel

   decay period, submitted under§ 50.54(q)(7)(ii)(A) and (8) of this chapter, has elapsed.

   (b) Secondary financial protection (in the form of private liability insurance available

   under an industry retrospective rating plan providing for deferred premium charges) will

   no longer be required once the criteria in§ 140.11 (a)(5)(i) and (ii) of this part have been

   met.

   (c) In any case where two or more nuclear reactors at the same location are licensed

   under parts 50, 52, or 54 of this chapter, the total financial protection required of the

   licensee for all such reactors (excluding any applicable secondary financial protection) is

   the highest amount which would otherwise be required for any one of those reactors;

   provided, that such financial protection covers all reactors at the location.



          44.     In § 140.81, revise paragraph (a) to read as follows:


   § 140.81 Scope and purpose.

   (a) Scope. This subpart applies to applicants for and holders of operating licenses

   issued under part 50 of this chapter, combined licenses issued under part 52 of this

   chapter, or renewed licenses issued under part 54 of this chapter, authorizing operation

   of production facilities and utilization facilities, and to other persons indemnified with

                                                 296
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 42 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 42 of 62




     respect to such facilities. This subpart shall cease to apply to licensees under part 50,

     part 52, and part 54 of this chapter once the licensee satisfies the criteria in

     § 140.11 (a)(5)(i) and (ii) of this part.

     *       *        *       *       *



                                   Dated at Rockville, Maryland, this      day of         I   2018.

                                                 For the Nuclear Regulatory Commission.




                                                 Annette L. Vietti-Cook,
                                                 Secretary of the Commission.




                                                      297
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 43 of 56
case 5:18-cv-01983-LCB Document 86-40 Filed,10/14/20 Page 43 of 62




   FRN: REGULATORY IMPROVEMENTS FOR PRODUCTION AND UTILIZATION
   FACILITIES TRANSITIONING TO DECOMMISSIONING [ENTER DATE HERE]




   ADAMS Accession Number: PKG: ML18012A019; FRN: Ml18012A022. WITS: SRM-S14-0118-3         • via e-mail
    OFFICE   NMSSJDRM/RRPB/PM•    NMSS/DRM/RRPB/RS•         NMSSJDRM/RRPB/BC    NMSSJDRM/D
    NAME     DDovle               Glappert                  MKhanna             PHolahan
    DATE     2ll/2018             2/6/2018                  1/31/2018           2/21/2018 (w/comments)
    OFFICE   RESJDE/0•            OCIO/GEMSD/ISB/ICT"       RESID•              OE/D·
    NAME     BThomas              • Cullison                MWeber              ABoland
    DATE     2/13/2018            3/2/2018                  3/6/2018            3/2/2018
    OFFICE   NSIR/D•              NMSS/D*                   NRO/D•              OGC*
    NAME     BMcDermott           MDapas (JTappert for)     FBrown              HBenowitz (NLO)
             CJLubinski for)
    DATE     3/812018             3/11/2018                 3/8/2018            4/20/2018
    OFFICE   NMSSJDRM/RASB/BC•    NRR/D                     EDO
    NAME     CBladey              BHolian (MEvans for)      VMcCree (MJohnson
                                                            for)
    DATE     4/10/2018            4/19/2018                 51 7 /2018
                                           OFACIAL RECORD COPY




                                                  298
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 44 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 44 of 62




                 DEPOSITION EXHIBIT
                                130
  Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 45 of 56
   Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 45 of 62




                                      September 14, 2006

Mr. Karl W. Singer
Chief Nuclear Officer and
   Executive Vice President
Tennessee Valley Authority
6A Lookout Place
1101 Market Street
Chattanooga, TN 37402-2801

SUBJECT:       BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2 - WITHDRAWAL OF
               CONSTRUCTION PERMIT NOS. CPPR-122 FOR UNIT 1 AND CPPR-123 FOR
               UNIT 2 (TAC NOS. MD1185 and MD1186)

Dear Mr. Singer:

This is in response to your letter of April 6, 2006, as supplemented by letter dated
June 29, 2006, requesting termination of Construction Permit Nos. CPPR-122 and CPPR-123,
issued to the Tennessee Valley Authority (TVA) on December 12, 1974. Construction Permit
Nos. CPPR-122 and CPPR-123 authorized construction of the Bellefonte Nuclear Plant, Units 1
and 2. As requested in your letter of April 6, 2006, your application to withdraw Construction
Permit Nos. CPPR-122 and CPPR-123 is hereby granted. Accordingly, the staff considers
Construction Permit Nos. CPPR-122 and CPPR-123 to be terminated.

The staff has reviewed the Unit 1 and 2 Site Stabilization Plan, included in your letter of
April 6, 2006, as supplemented by letter dated June 29, 2006, and concludes that TVA has
maintained the site in an environmentally stable condition that is not capable of being operated
as a utilization facility. Therefore, the staff finds the Site Stabilization Plan acceptable.

The staffs safety evaluation is enclosed.

                                            Sincerely,

                                              IRA/

                                            Catherine Haney, Director
                                            Division of Operating Reactor Licensing
                                            Office of Nuclear Reactor Regulation

Docket Nos. 50-438 and 50-439

Enclosure: Safety Evaluation

cc w/encl: See next page




                                                                                   ~       Exhibit l30
                                                                                            D. Repka
                                                                                             na 2020
                                                                                          N Manin. Repo11er


                                                                                        ___
                                                                                   -....;
                                                                                            veriteXI Legal
                                                                                              Solution; ___,
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 46 of 56
   Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 46 of 62

                                      September 14, 2006

Mr. Karl W. Singer
Chief Nuclear Officer and
   Executive Vice President
Tennessee Valley Authority
6A Lookout Place
1101 Market Street
Chattanooga, TN 37402-2801

SUBJECT:       BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2 - WITHDRAWAL OF
               CONSTRUCTION PERMIT NOS. CPPR-122 FOR UNIT 1 AND CPPR-123 FOR
               UNIT 2 (TAC NOS. MD1185 and MD1186)

Dear Mr. Singer:

This is in response to your letter of April 6, 2006, as supplemented by letter dated
June 29, 2006, requesting termination of Construction Permit Nos. CPPR-122 and CPPR-123,
issued to the Tennessee Valley Authority (TVA) on December 12, 1974. Construction Permit
Nos. CPPR-122 and CPPR-123 authorized construction of the Bellefonte Nuclear Plant, Units 1
and 2. As requested in your letter of April 6, 2006, your application to withdraw Construction
Permit Nos. CPPR-122 and CPPR-123 is hereby granted. Accordingly, the staff considers
Construction Permit Nos. CPPR-122 and CPPR-123 to be terminated.

The staff has reviewed the Unit 1 and 2 Site Stabilization Plan, included in your letter of
April 6, 2006, as supplemented by letter dated June 29, 2006, and concludes that TVA has
maintained the site in an environmentally stable condition that is not capable of being operated
as a utilization facility. Therefore, the staff finds the Site Stabilization Plan acceptable.

The staffs safety evaluation is enclosed.

                                            Sincerely,

                                             /RAJ

                                            Catherine Haney, Director
                                            Division of Operating Reactor Licensing
                                            Office of Nuclear Reactor Regulation

Docket Nos. 50-438 and 50-439

Enclosure: Safety Evaluation

cc w/encl: See next page

Distribution
PUBLIC             LPL2-2 R/F               RidsNrrPMDPickett              RidsNrrLACSola
RidsNrrDorlLpl2-2  RidsNrrDorl              RidsOgcRp                      RidsNrrDlrReba
RidsNrrAcrsAcnwMailCenter                   RidsRgn2Mai1Center             S. Crane, NRR
RidsNrrDnrlNepb


ADAMS Accession Number: ML061810505                               NRR-106
 OFFICE    LPL2-2:PM     LPL2-2:LA     NEPB:BC      OGC         LPL2-2:BC         DORL:D

 NAME      OPickett      RSola         CNolan       MYoung      JDixon-Herrity    CHaney

DATE       08/30/06      08/31/06      07/25/06     07/10/06    08/31/06          09/14/06
                                 OFFICIAL RECORD COPY
  Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 47 of 56

      Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 47 of 62




Mr. Karl W. Singer
Tennessee Valley Authority                 BELLEFONTE NUCLEAR PLANT

cc:
Mr. Ashok S. Bhatnagar                     Mr. Jack A. Bailey, Vice President
Senior Vice President                      Nuclear Generation Development
Nuclear Operations                            and Business Support
Tennessee Valley Authority                 Tennessee Valley Authority
6A Lookout Place                           3F Blue Ridge
1101 Market Street                         1101 Market Street
Chattanooga, TN 37402-2801                 Chattanooga. TN 37402-2801

Mr. Larry S. Bryant, Vice President        Chairman
Nuclear Engineering & Technical Services   Jackson County Commission
Tennessee Valley Authority                 Courthouse
6A Lookout Place                           Scottsboro, AL 35752-0200
1101 Market Street
Chattanooga, TN 37402-2801                 State Health Officer
                                           Alabama Dept. of Public Health
Mr. Robert J. Beecken, Vice President      RSA Tower - Administration
Nuclear Support                            Suite 1552
Tennessee Valley Authority                 P.O. Box 303017
6A Lookout Place                           Montgomery; AL 36130-3017
1101 Market Street
Chattanooga, TN 37402-2801                 Director
                                           Alabama Emergency Management Agency
General Counsel                            P.O. Drawer 2160
Tennessee Valley Authority                 Clanton, AL 35045-5160
ET 11A
400 West Summit Hill Drive
Knoxville, TN 37902

Mr. John C. Fornicola, Manager
Nuclear Assurance and licensing
Tennessee Valley Authority
6A Lookout Place
1101 Market Street
Chattanooga, TN 37402-2801

Mr. Glenn W. Morris, Manager
Corporate Nuclear Licensing
   and Industry Affairs
Tennessee Valley Authority
4X Blue Ridge
1101 Market Street
Chattanooga, TN 37402-2801
 Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 48 of 56
      Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 48 of 62




        SAFETY EVALUATION BY THE OFFICE OF NUCLEAR REACTOR REGULATION

        WITHDRAWAL OF CONSTRUCTION PERMIT NOS. CPPR-122 AND CPPR.:123

                               TENNESSEE VALLEY AUTHORITY

                       BELLEFONTE NUCLEAR PLANT, UNITS 1 AND 2

                                DOCKET NO. 50-438 AND 50-439


1.0      INTRODUCTION

This safety evaluation supports withdrawal of Construction Permit Nos. CPPR-122 and
CPPR-123, which authorized construction of the Bellefonte Nuclear Plant (BLN), Units 1 and 2,
located in Jackson County, Alabama. The Construction Permits, which are held by the
Tennessee Valley Authority (TVA, permittee), were issued on December 12, 1974.

In accordance with the guidance of Generic Letter (GL) 87-15, "Policy Statement on Deferred
Plants," TVA's letter of December 12, 2005, informed the staff of its intention to permanently
terminate construction activities associated with BLN, Units 1 and 2. In addition, TVA's letter
dated December 15, 2005, included the following information: as of October 1, 2005, TVA
ceased equipment lay-up activities and associated inspections as allowed by the Nuclear
Quality Assurance Plan; there has been no special nuclear material located at the site since
1992; TVA has removed safeguards information from the site; and TVA will maintain
compliance with all appropriate federal, state, and local regulations.

2.0     EVALUATION

The BLN facility is located about 6 miles east-northeast of Scottsboro, Alabama, on the west
shore of the Guntersville Reservoir at Tennessee River Mile 392, in Jackson County, Alabama.
TVA plans to maintain such major components as the intake and discharge facilities, cooling
towers, wastewater system, and transmission switch yards. Structures not identified as
necessary will be sold, taken apart, and removed from the site, abandoned in place, or
demolished.

In accordance with 10 CFR 51.41, "Requirement to submit environmental information," and
GL 87-15, TVA's letter of April 6, 2006, as supplemented by letter dated June 29, 2006,
submitted the Site Stabilization Plan for BLN, Units 1 and 2, to redress portions of the BLN site
affected by construction activities.

The staff has reviewed the Site Stabilization Plan for BLN, Units 1 and 2, and concludes that
the actions therein are appropriate and acceptable. BLN, Units 1 and 2, cannot be used as
utilization facilities. In addition, all nuclear fuel and nuclear sources were removed from the
  Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 49 of 56
      Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 49 of 62




                                               -2-

site. The BLN site is in an environmentally stable condition that poses no significant hazard to
persons on site, and BLN, Units 1 an'd 2, cannot be operated in their present condition.

For further details regarding the proposed action, see the permittee's letter dated April 6, 2006,
and TVA's Final Environmental Assessment dated January 30, 2006, which is publicly available
at the permitee's website, http://www.tva.gov/environmenUreoorts/bellefonte2/index.htm.

3.0      ENVIRONMENTAL CONSIDERATION

Pursuant to 10 CFR 50.21, 50.32, and 50.35, the NRC staff has prepared an Environmental
Assessment and Finding of No Significant Impact, which was published in the Federal Register
on August 29, 2006 (71 FR 50948}. Accordingly, based on the environmental assessment, the
Commission has determined that terminating the construction permits will have no significant
effect on the quality of the human environment.

4.0      CONCLUSION

On the basis of the foregoing considerations, the staff concludes that CPPR-122 and
CPPR-123 can be terminated without undue risk to the health and safety of the public or
workers, and without any significant impact on the public or the environment.

Principal Contributor: S. Crane, NRR

Date: September 14, 2006
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 50 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 50 of 62




                 DEPOSITION EXHIBIT
                                131
  Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 51 of 56

 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 51 of 62




                                        February 18, 2009



MEMORANDUM TO:                 R. W. Borchardt
                               Executive Director for Operations

FROM:                         Andrew L. Bates, Acting Secretary             IRA/

SUBJECT:                      STAFF REQUIREMENTS-COMSECY-08-0041 -STAFF
                              RECOMMENDATION RELATED TO REINSTATEMENT OF THE
                              CONSTRUCTION PERMITS FOR BELLEFONTE NUCLEAR
                              PLANT UNITS 1 AND 2

The Director of NRR is authorized to issue an Order reinstating the construction permits for
Bellefonte Units 1 and 2, placing the faciHty in terminated plant status.

The staff should publish a notice of opportunity for hearing in association with reinstatement of
the Bellefonte construction permits with the scope of the hearing limited to whether good cause
exists for the reinstatement.

Should TVA choose to pursue deferred plant status, the Director of NRR is authorized to return
the facility to deferred plant status once the Director determines that TVA has demonstrated
compliance with the Commission Policy Statement on Deferred Plants (52 FR 38077, Oct. 14,
1987).



cc:     Chairman Klein
        Commissioner Jaczko
        Commissioner Lyons
        Commissioner Svinicki
        OGC
        CFO
        OCA
        OPA
        Office Directors, Regions, ACRS, ASLBP (via E-Mail)
        PDR




                                                                                         Exhibh 131
                                                                                           D. Rep~a
                                                                                          .?. 28 2020
                                                                                      N. Manin. Reporter
                                                                                         veriiext Legal
                                                                                          Solutions
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 52 of 56
  Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 52 of 62




                 DEPOSITION EXHIBIT
                                132
       Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 53 of 56
       Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 53 of 62

In the Matter of CINCINNATI GAS & ELECTRIC COMPANY, ..• , 20 N.~.C •. 765 (1984)




                                              ·-    · ·- frrthe-Matter·of-·
                                    CINCINNATI GAS & ELECTRIC COMPANY, et al.
                                   (William H. Zimmer Nuclear Power Station, Unit 1)

                                      NUCLEAR REGULATORY COMMISSION

                                   ATOMIC SAFETY AND LICENSING BOARD
                                                    LBP-84-33
                                  Docket No. 50-35S-OL (ASLBP No. 76-317-01-0L)
                                                  August 29, 1984

 *l Before Administrative Judges: John H Frye, III, Chainnan; Gustave A. Linenberger; Dr. Frank F. Hooper

Licensing Board grants Applicants," unopposed motion to withdraw their application for an operating license for
the Zimmer Station and to terminate this proceeding, subject to the condition that Applicants implement, with Staff
verification, their site restoration plan. The Board refuses to impose a condition, consented to by Applicants, that the
grant of the motion be with prejudice to any future application by these Applicants for a nuclear reactor at this site on
the ground that such a condition is unnecessary.


LICENSING BOARDS: DISMISSAL OF PROCEEDINGS
Dismissal of an operating license application with prejudice is a severe sanction which is reserved for unusual situations
where it is necessary to prevent substantial prejudice to a party who opposed the application.

                                            MEMORANDUM AND ORDER

                                 (Ruling on Applicants" Motion to Withdraw Application)

On March 20, 1984, Applicants moved for an Order authorizing withdrawal of their application for an operating license
for this facility and dismissing this proceeding. In support of their motion, Applicants represented that:
(1) All fuel would be removed from the site by August 31, 1984;

(2) The nuclear steam supply system would be modified to prevent its operation as a "utilization facility" (defined by
§ I l{cc) of the Atomic Energy Act) by:
(a) severing and welding caps on the two main feedwater lines and four main steam lines; and

(b) removing the control rod drive mechanisms;



(3) The balance of the plant will be used to the extent possible as part of a fossil-fired generating station; and

(4) Applicants have no objection to the dismissal of the application "with prejudice.'



Only the NRC Staff responded to this motion. In its April 9, 1984, response, Staff points out that§ I !(cc) of the Atomic
Energy Act defmes a "utilization facility" as one which is capable of making use of special nuclear material. Therefore,

                                                                                                            -
according to Staff, because the facility is essentia11y complete, it must be disabled so that it cannot make use of special
                                                                                                                               ----
                                                                                                                       E<llibir 132
                                                                                                                        D. Repka
                                                                                                                     2-28-Wzo
                                                                                                                 N. Manin. Reporter
                                                                                                                     Verile~: Legal
                                                                                                                      Soloric,ns
    Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 54 of 56
        Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 54 of 62

 In the Matter of CINCINNATI GAS & ELECTRIC COMPANY,•.. , 20 N.R.C. 765 (1984)



 nuclear material. Staff found that the modifications which Applicants represented they would make would accomplish
 this purpose. Staff therefore urged that the motion be granted subject to the condition that these modifications be made
 and to the condition that the fuel be shipped from the site by August 31; with implementation of the conditions to be
 venfiecfb:f"Staff. - -- . -- · -

 Staff also noted that it had no objection to dismissal of the application with prejudice and urged that we include such
 a condition. Staff gave no reasons for this position.

 *2 Finally, Staff noted that it was reviewing the site to determine whether conditions for the protection of the
environment were necessary. Staff indicated that it would advise the Board of its conclusions in this regard.

On August 2, 1984, Applicants filedcertain information with the Board relevant to their motion. In this filing, Applicants
advised us that they had shipped their fuel off site and had accomplished the modifications to the nuclear steam supply
system which they represented they would make. Applicants therefore renewed the request contained in their motion.
On August 7, the Board Chairman wrote counsel for Applicants indicating that the Board would act on the motion
promptly upon receiving Staff's conclusions with regard to the need for conditions to protect the environment.

On August 17, the Staff filed a further response to the Applicants" motion. Staff noted that it had conducted an inspection
and verified..that the feedwater and main steam lines had been severed and capped, and that the Applicants were in
the process of removing the control rod drive mechanisms. During the inspection, Staff verified that the fuel had been
removed from the site. This inspection was conducted from April 27 through July 16, 1984. Staff attached a copy of
Inspection Report 50-358/84-05 to its response.

Staff also advised us that it had reviewed certain additional information relevant to environmental protection which
Applicants furnished in response to Stafrs request and had visited the site. Staff concluded that, based upon this review,
withdrawal of the application should be conditioned on implementation of Applicants" June 1, 1984, restoration plan
(which was furnished with the information Staff requested), such implementation to be verified by Staff. Staff furnished
its environmental review and the affidavit of Germain La Roche in support of its conclusion.

After receiving Staffs August 17 response, we inquired of Applicants" counsel whether he wished to reply and were
informed that he did not.

We agree with Staff that it is necessary thatthe nuclear steam supply system be modified to prevent its utilization ofspecial
nuclear material and that the reactor fuel be shipped off site. We are satisfied that these steps have been accomplished.
Having heard no objection from Applicants, we will condition our authorization to withdraw the application on
implementation of the June, I, 1984, site restoration plan, such implementation to be verified by Staff.

Applicants do not object to the authorization of withdrawal of the application with prejudice and have included such a
provision in the draft order accompanying their motion. That provision states that the authorization is 'with prejudice to
future reapplication by the Applicants for the construction and operation of any riuclear power facility at the same site.'
Staft~ without elaboration, urges that the authorization be so conditioned. Ordinarily such a condition would only be
imposed if substantial prejudice would othenvise result to a party who opposed the application. See Puerto Rico Electric
Power Authority (North Coast Nuclear Plant, Unit l), ALAB-662, 14 NRC 1125 (1981) and Plziladelpltia Electric Co.
(Fulton Generating Station, Units l and 2), ALAB-657, 14 NRC 967 (1981). Here no party has seen fit to attempt to
make such a shmving. And despite years of consideration of both the construction permit and operating license, no final
agency decision has been rendered which disapproves these Applicants, this site, or this reactor. In these circumstances,
we view the attachment of such a condition to the authorization to withdraw the application as unnecessary. Therefore
we have not included such a condition.
          Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 55 of 56

           case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 55 of 62

     In the Matter of CINCINNATI GAS & ELECTRIC COMPANY, ... , 20 N.R.C. 765 (1984)



      *3 In consideration of the foregoing, it is, this 27th day or August 1984. ORDERED that:

     Applicants" motion for authorization to withdraw their application and for termination of this proceeding is granted
     subject to the coriditiorr tlrar A:pplrcants·are·to-irnptemenr-tlreirJune-1-;--1-9!N--;- site-restoration plan and Staff is to verify
     tba t this has been accomplished within 6 ID[!nths of the date of this Memorandum and Order.

     Dr. _Hooper concurs but was unavailable to sign this Memorandum and Order.
       FOR THE ATOMIC SAFETY AND LICENSING BOARDGustave A. LinenbergcrADMINISTRATIVE
     JlfDGEJohn H Frye III, ChairmanADMINISTRATIVE JUDGE
     Bethesda, Maryland

     August 29, 1984

                                                     20 N.R.C. 765, 1984 WL 49846


     End of Document                                                   !O 2019 Thomson Reuters. No claim 10 origi11al U.S. Government Works.




\.
Case 5:18-cv-01983-LCB Document 86-80 Filed 10/14/20 Page 56 of 56

 Case 5:18-cv-01983-LCB Document 86-40 Filed 10/14/20 Page 56 of 62




                DEPOSITION EXHIBIT
                               199
                         REDACTED
